ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/13/20 wherein the abstract, specification, and claims 4, 6, 8-11, 13, 14, 17, 21, 23-25, 30-32, and 34 were amended.  In addition, the Examiner acknowledges receipt of the replacement drawings filed 1/13/20.
	Note(s):  Claims 1-34 are pending.

APPLICANT’S INVENTION
The instant invention is directed to methods of fluorescently labeling proteins as set forth in independent claims 1 and 3.  In addition, the application has claims directed to an anti-DNP antibody or an antigen binding fragment as set forth in independent claims 15, 19, and 20.  Also, the application has claims directed to compounds, a method of imaging, and a fluorescent probe as set forth in claims 27, 28, and 32, respectively.

RESPONSE TO APPLICANT’S ELECTION
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 5/27/22 is acknowledged.  Thus, the restriction is still deemed proper and is made FINAL.
	Note(s):  The Examiner acknowledges receipt of the elected species filed 5/27/22 wherein the compound is 
    PNG
    media_image1.png
    197
    431
    media_image1.png
    Greyscale
(scFV (5D4) antibody and the fusion protein is that of beta tubulin and 5D4.  For 6SiR-DNP, m = 2; n = 0; L = T-Y wherein Y = bonding group with fluorescent group S and is a carbonylamino; T = combination of an ethylene glycol group and two ethylene groups; and S = 
    PNG
    media_image2.png
    189
    249
    media_image2.png
    Greyscale
 wherein X = Si; R1, R3, R4, R7, and R8 = hydrogen; R2 = carboxylic group; R5, R6, R9, R10, R11, and R12 = methyl.  Claims 1, 3, 11, 12, and 14 read on the elected species.
	Initially, Applicant’s elected species was searched and no prior art was found which could be used to reject the claims.  Thus, the search was extended to the prior art cited below.  The search was not further extended because prior art was found which could be used to reject the claims.

WITHDRAWN CLAIMS
Claims 2, 4-10, 13, and 15-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.
WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to bonding groups (see claim 11) other than an amide, an alkylamide, a carbonylamino, an ester, and alkylester, and an alkylether.  In addition, the instant application does not sufficiently describe the invention as it relates to fluorescent groups other than 
    PNG
    media_image3.png
    191
    209
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    183
    255
    media_image4.png
    Greyscale
.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 12, and 14:  Independent claim 1 is ambiguous for the following reasons:  (1) the phrase ‘obtaining, in a cell’ (line 3) is confusing.  Is Applicant extracting a substance from a cell?  (2) The phrase ‘object protein’ (lines 3-4) is confusing.  Is Applicant referring to a second protein that is present?  (3) The claim is confusing because there a ‘compound’ is referenced in lines 4, 5, and 8, are the compounds the same?  (4) According to MPEP 608.01(m), each claim begins with a capital letter and ends with a period.  Thus, the claim is ambiguous because it contains multiple periods (see lines 9 and 21).  Did Applicant intend to remove the period at the end of line 9?  (5) In line 11, there is and open left parenthesis (see the parenthesis before the term ‘In’).  Did Applicant intend to remove the left parenthesis?  Also, did Applicant intend to replace ‘In’ with ‘wherein’?  (6) Applicant is respectfully reminded that the phrase ‘may be’ in line 20 is not a positive recitation. Did Applicant intend to replace ‘may be’ with ‘is’?  (7) There is a right parenthesis at the end of line 21 after the period.  According to MPEP 608.01(m), a claim should end with a period.  Did Applicant intend to remove the right parenthesis?
	Since claims 11, 12, and 14 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	Claim 3:  Independent claim 3 is ambiguous for the following reasons:  (1) the phrase ‘obtaining, in a cell’ (line 3) is confusing.  Is Applicant extracting a substance from a cell?  (2) The phrase ‘object protein’ (lines 3-4) is confusing.  Is Applicant referring to a second protein that is present?  (3) The claim is confusing because there  a ‘compound’ is referenced in lines 4, 5, and 8, are the compounds the same?  (4) According to MPEP 608.01(m), each claim begins with a capital letter and ends with a period.  Thus, the claim is ambiguous because it contains multiple periods (see lines 9 and 14).  Did Applicant intend to remove the period at the end of line 9?  (5) In line 11, there is and open left parenthesis (see the parenthesis before the term ‘In’).  Did Applicant intend to remove the left parenthesis?  Also, did Applicant intend to replace ‘In’ with ‘wherein’?  (6) There is a right parenthesis at the end of line 14 after the period.  According to MPEP 608.01(m), a claim should end with a period.  Did Applicant intend to delete the right parenthesis?
	Claim 14:  The claim is ambiguous for the following reasons:  (1) some of the superscripts in Formula III are not readable.  Please submit a readable copy of the structure.  (2) According to MPEP 608.01(m), each claim begins with a capital letter and ends with a period.  Thus, the claim is ambiguous because it contains multiple periods (see lines 2 and 34).  Did Applicant intend to remove the period at the end of line 2?  (3) In line 4, there is and open left parenthesis (see the parenthesis before the term ‘In’).  (4) In line 4, the phrase ‘as defined in formula (II)’ is ambiguous because the claim makes reference to the variables R1-R8 and X as defined in formula (II); those variables are not in in claim 1.  In addition, formula (II) is neither in claim 1 nor claim 14.  (5) The claim is ambiguous because it is unclear how Applicant is defining the variables X and R1-R8.  (6) In lines 7 and 10, the use of ‘may also’ is not a positive recitation and do not clearly establish that the conditions for R9 and R10 in lines 7-9 and 10-18.  Did Applicant intend to delete ‘may also’ in lines 7 and 10 as based on indented lines 5, 7, and 10 identifying R9 and R10, it is clear that different conditions are being set forth for R9 and R10.  (7) In line 13, the use of ‘may’ is not a positive claim limitation.  For clarity, Applicant should consider replacing ‘may’ with ‘optionally’?  (8) In line 16, the use of ‘may be’ is not a positive claim recitation.  For clarity of the claim, it is respectfully suggested that ‘may be furthermore’ be replaced with ‘is optionally’.  (9) In lines 21 and 24, the use of ‘may also’ is not a positive recitation and do not clearly establish that the conditions for R11 and R12 in lines 19-32.  Did Applicant intend to delete ‘may also’ in line 21 and 24 as based on indented lines 19, 21, and 24 identifying R11 and R12, it is clear that different conditions are being set forth for R11 and R12.  (10) In line 27, the phrase ‘may comprise’ is not a positive claim recitation as it indicates that it may comprise the values in lines 27-32 or other definitions.  For clarity of the claimed invention, it is respectfully suggested that Applicant replace ‘may’ with ‘optionally’.  (11) In line 30, the use of ‘may be’ is not a positive claim recitation.  For clarity of the claim, it is respectfully suggested that ‘may be furthermore’ be replaced with ‘is optionally’.  (12) There is a right parenthesis at the end of line 34 after the period.  According to MPEP 608.01(m), a claim should end with a period.  Did Applicant intend to delete the right parenthesis?

102 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al (Chem. Eur. J., 2011, Vol. 17, pages 14763-14771).
	Hirabayashi et al disclose the labeling of proteins with a fluorescent probe.  The probe include a 2,4-dinitropheny ether component (see entire document, especially, abstract).  In particular, Hirabayashi et al disclose a structure comprising a fluorescent moiety, a dinitrophenyl compound, and wherein m = 2, n = 0, and L and S are as illustrated below:  

    PNG
    media_image5.png
    480
    775
    media_image5.png
    Greyscale
 (page 14764, Figure 1).
	In the ‘Introduction’ it is disclosed that selective fluorescence labeling or proteins is powerful for monitoring the dynamic processes of protein synthesis and degradation and for clarifying the localization, interactions and microenvironment of a target protein inside live cells.  The most commonly used method is in genetic modification to expression a fusion protein of the target protein with a fluorescent protein (page 14763, left and right columns, bridging paragraph.  
	Hirabayashi et al disclose that two fused proteins were prepared His6Cys-tagged EBFR and His-tagged EBFP (control).  Plasmids for the two tag fusion proteins were generated and transfected into E. coli cells.  The absorption and fluorescence emission spectra were evaluated (page 14768, left column, ‘Application of…peptide tag-fused protein’).  
	Thus, based on the teachings of Hirabayashi et al, both Applicant and the cited prior art disclose a method of fluorescently labeling a protein wherein a compound of Applicant’s Formula I and Ia are utilized.  Hence, the inventions disclose overlapping subject matter.

PRIORITY DATE
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that Applicant is claiming priority based on foreign priority documents (see excerpt below).  Both documents are non-English and neither an English translation nor an English equivalent was filed.  Thus, the Examiner cannot ascertain whether or not the full scope of the instant invention is claimed.  However, Applicant is entitled to the filing date of the PCT application filed 1/18/2018.

    PNG
    media_image6.png
    93
    486
    media_image6.png
    Greyscale


COMMENTS/NOTES
AFG Scientific (date unknown, 5 pages, https://www.afgsci.com/product/ebfp-monoclonal-antibody/) was made of record to illustrate that it is known in the art that EBFP is an antibody.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 23, 2022